DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on January 18, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 7 and 12-14 have been amended; and claims 1-6, 8-11, and 15-20 are canceled. Accordingly, claims 7 and 12-14 are pending in this application, with an action on the merits to follow regarding claims 7 and 12-14.
Because of the applicant's amendment, the following in the office action filed July 16, 2021, are hereby withdrawn:
Claim rejections under 35 USC 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (TW510219), in view of Chang (US 2004/0230146), and in view of Back (WO 2007/037581).
Regarding claim 7, Zhou discloses a sole massage mat (see Fig. 4, Examiner notes the final paragraph of p. 4 of the translation indicated that the mat can be used to massage the soles of the feet) comprising: a single layer sole massage mat body portion (21); and a plurality of receptacles (211, see Fig. 4 where at least 3 receptacles can be seen since there are at least 3 pods and Figs. 6-7 where multiple structures are seen), wherein each receptacle is configured to receive and retain a pod (22/23) of a plurality of pods (as can be seen in Figs. 4 and 6-7, there are plurality of pods), and wherein the plurality of receptacles includes one or more groups of receptacles (as can be seen in Figs. 6-7 multiple groups can be defined) arranged to retain the plurality of pods in positions to apply pressure on corresponding areas of a foot of a wearer (as can be seen in Fig. 6, pods are in various positions in the various groups of receptacles and when worn under a foot, would apply pressure to the corresponding area of the foot), wherein one or more of the plurality of receptacles includes a receptacle (any/all of the receptacles) that has a first opening on a top surface (see annotated Fig. 4) of the single layer sole massage mat body portion, a second opening on an exterior bottom surface (see annotated Fig. 4) of the single layer sole massage mat body portion, and a hollow section (open area within 211) connecting the first opening and the second opening (as can be seen in annotated Fig. 4), and wherein each pod of the plurality of pods having a first member (23) and a second member (22),  wherein the first member and the second member are separate pieces (as can clearly be seen in Fig. 4), and wherein the first member is configured to be positioned on the top surface of the single layer sole massage mat body (as can be seen in Fig. 4) and includes a pod receptacle (234), and wherein the second member is configured to be positioned on the exterior bottom surface of the single layer sole massage mat body portion (as can be seen in Fig. 4) and wherein the second member includes a protrusion (222) that extends upward from the second opening through the hollow section and engage the pod receptacle of the first member of the pod when the first member and the second member are installed (as seen in Fig. 4). 
Zhou does not expressly disclose wherein the sole massage mat is an insole and the single layer sole massage mat body is an insole body; wherein the first opening is smaller than the second opening; and wherein the second opening forms a recess in the exterior bottom surface of the single layer insole body portion to receive the second member such that the second member is flush with the exterior bottom surface of the single layer insole body portion when the first member and the second member are installed.
Chang teaches insoles wherein the sole massage mat/single layer sole massage mat body (60) is an insole (see Fig. 3 and para. 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the massage mat of Zhou as taught by Chang so that the user may conveniently and discreetly carry the invention and massage their soles as they are walking throughout the day.
Zhou (as modified by Chang) does not expressly disclose wherein the first opening is smaller than the second opening; and wherein the second opening forms a recess in the exterior bottom surface of the single layer insole body portion to receive the second member such that the second member is flush with the exterior bottom surface of the single layer insole body portion when the first member and the second member are installed.
Back teaches an insole (40, Figs. 4-6) with pods (18) wherein the first opening is smaller than the second opening (as can be seen in annotated Fig. 5); and wherein the second opening forms a recess (at 14a) in the exterior bottom surface of the single layer insole body portion (51, as can be seen in annotated Fig. 5) to receive the second member (18b/18c) such that the second member is flush with the exterior bottom surface of the single layer insole body portion when the first member and the second member are installed (as can be seen in annotated Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second opening bigger to recess the second member of the pods of the modified insole of Zhou as taught by Back in order for the bottom of the insole to be flush so that the insole can lay flat without different heights within a shoe so that it doesn’t cause any protrusions into the sole of the shoe which could damage the sole of the shoe or could bend into the body of the insole and decrease the insoles durability. 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the insole, there would be a reasonable expectation for the insole to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 12, the modified insole of Zhou discloses wherein the one or more groups of receptacles includes a group of receptacles (as the pods and receptacles are distributed across the mat modified to be an insole, a group of receptacles can be defined in a medial arch area) arranged to provide relief for plantar fasciitis by providing pressure to areas of the foot of the wearer associated with plantar fasciitis symptoms (as the receptacles in such an area can be filled with pods they are capable of providing at least some relief for plantar fasciitis).
Regarding claim 13, the modified insole of Zhou discloses wherein the one or more groups of receptacles includes a group of receptacles arranged to provide relief for sciatica by providing pressure to areas of the foot of the wearer associated with sciatica symptoms (as the pods and receptacles are distributed across the mat modified to be an insole, a group of receptacles can be defined in a variety of areas across the insole, at least one group of receptacles can be defined that would provide at least some relieve for sciatica).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Zhou, Chang, and Back as applied to claim 7 above, and further in view of Riccardi (US 2004/0111924).
Regarding claim 14, the modified insole of Zhou discloses all the limitations of claim 7 above, but does not expressly disclose wherein the one or more groups of receptacles includes a group of receptacles arranged to provide relief to a symptom according to a reflexology theory by providing pressure to areas of the foot of the wearer associated with a body part associated with the symptom.
Riccardi teaches soles with stimulation points wherein the one or more groups of receptacles (2) includes a group of receptacles arranged to provide relief to a symptom according to a reflexology theory by providing pressure to areas of the foot of the wearer associated with a body part associated with the symptom (as disclosed in paras. 0016-0017 of Riccardi, each group of receptacles are arranged so that they can be filled to provide relief to different areas of the body as seen in Table 1 and Fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange groupings of receptacles and pods of the modified insole of Zhou according to reflexology as taught by Riccardi “in order to stimulate certain points or zones of the foot, which are connected by reflex with some organs of the human body, avoiding thus the necessity to go to an expert masseurs, which no always available or easy to find” (see para. 0005 of Riccardi).

    PNG
    media_image1.png
    405
    720
    media_image1.png
    Greyscale

Annotated Fig. 4 (Zhou)


    PNG
    media_image2.png
    426
    488
    media_image2.png
    Greyscale

Annotated Fig. 5 (Back)


Response to Arguments
Applicant’s arguments, filed January 18, 2022, with respect to the 35 USC 102 and 103 rejections of claims 7 and 10-14 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732